DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5, 8, 11-13, 15, 18, and 20 are allowed in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Shanley on 12/21/21, followed by an email from Mr. Daniel Shanley on 12/21/21.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:

1. (Currently Amended) A system for processing items in a queue, comprising:
	one or more databases including training data stored therein;
	one or more memory devices storing instructions; 
	one or more processors configured to execute the instructions;
	one or more interfaces that manage interactions between the one or more processors and the one or more databases; and
	the one or more processors configured to execute the instructions to perform operations comprising:
	analyzing the training data stored in the one or more databases and building a predictive model based on the analyzing of the training data, wherein the analyzing of the training data includes building the predictive model utilizing a machine-learning system trained using the training data;
	applying the predictive model to a plurality of items in a queue of items and determining scores of the plurality of items based on respective probabilities of an entity completing an action for each of the plurality of items;

	identifying a first and a second item, of the plurality of items, respectively having highest and next highest scores;
	grouping, with each of the first and second items, other ones of the plurality of items that satisfy a grouping condition based on characteristic information of the plurality of items; and
	generating a second display view to the user on the user interface of the one or more interfaces, the second display view listing the groups of items including the first and second items that are sorted based on the scores of the first and second items;
	listing, in each of the groups, ones of the items sorted by the scores, in the second display view; and
	limiting the number of the listed items in each of the groups to be within a threshold value,
wherein the plurality of items comprise a plurality of loan applications and the first and second items are first and second loan applications, and the grouping further comprises:
		identifying loan arranging entities of the plurality of loan applications,
identifying submitters of the plurality of loan applications; and
		grouping, with each of the first and second loan application, the ones of the plurality of loan applications corresponding to the same submitter,
	wherein the loan arranging entities are automobile dealerships, and the submitters are persons associated with the automobile dealerships, [[and]]
	wherein the machine-learning system comprises a gradient boosting machine that uses a machine-learning technique for regression and data classification,
	wherein the gradient boosting machine is configured to produce the predictive model as an ensemble of predictive models which include decision trees for predicting the probabilities of the loan arranging entity funding the plurality of loan applications without proactive engagement of a user  working for the loan arranging entity completing the action, and
	wherein the machine-learning system is further configured to produce the predictive model using at least one of logistic regression, naive Bayes, neural networks, support vector machines, or random forests.

2. (Original) The system of claim 1, the operations further comprising:
	switching between the first display view and the second display view in response to a command from the user through the user interface. 

3. (Previously Presented) The system of claim 1, wherein the grouping further comprises:
	grouping, with each of the first and second loan applications, the ones of the plurality of loan applications corresponding to the same loan arranging entity. 

4. (Cancelled). 

5. (Original) The system of claim 1, the operations further comprising:
	identifying a third item, of the plurality of items, having a third highest score;
	grouping, with the third item, other ones of the plurality of items that satisfy the grouping condition based on the characteristic information; and
	listing the group of the plurality of items including the third item in the second display view.

6-7. (Canceled).

8. (Previously Presented) The system of claim 1, wherein the operations further comprising:
	displaying respective loan arranging entities of the loan arranging entities and submitters of the loan applications in the user interface in the first display view or in the second display view.

9-10. (Canceled). 

11. (Currently Amended) A method for processing items in a queue, comprising:
	receiving characteristic information of a plurality of items;
	building a predictive model utilizing a machine-learning system trained using the characteristic data;
	applying the predictive model to the plurality of items and determining scores of the plurality of items based on respective probabilities of an entity completing an action for each of the plurality of items;
	generating a first display view to a user on a user interface of one or more interfaces, the first display view listing the plurality of items that are sorted by the scores ;
	identifying a first and a second item, of the plurality of items, respectively having highest and next highest scores;
	grouping, with each of the first and second items, other ones of the plurality of items that satisfy a grouping condition based on characteristic information of the plurality of items;
	generating a second display view to the user on the user interface of the one or more interfaces, the second display view listing the groups of items including the first and second items that are sorted based on the scores of the first and second items;
	listing, in each of the groups, ones of the items sorted by the scores, in the second display view; and
	limiting the number of the listed items in each of the groups to be within a threshold value,
	wherein the plurality of items comprise a plurality of loan applications and the first and second items are first and second loan applications, and the grouping further comprises:
		identifying loan arranging entities of the plurality of loan applications,
		identifying submitters of the plurality of loan applications; and
		grouping, with each of the first and second loan application, the ones of the plurality of loan applications corresponding to the same submitter,
wherein the loan arranging entities are automobile dealerships, [[and]]
	wherein the machine-learning system comprises a gradient boosting machine that uses a machine-learning technique for regression and data classification,
	wherein the gradient boosting machine is configured to produce the predictive model as an ensemble of predictive models which include decision trees for predicting the probabilities of the loan arranging entity funding the plurality of loan applications without proactive engagement of a user working for the loan arranging entity completing the action, and
	wherein the machine-learning system is further configured to produce the predictive model using at least one of logistic regression, naive Bayes, neural networks, support vector machines, or random forests.

12. (Original) The method of claim 11, further comprising:
	switching between the first display view and the second display view in response to a command from the user through the user interface. 

13. (Previously Presented) The method of claim 11, wherein the grouping further comprises:
	grouping, with each of the first and second loan applications, the ones of the plurality of loan applications corresponding to the same loan arranging entity. 

14. (Cancelled). 

15. (Previously Presented) The method of claim 11, wherein the listing the groups further comprises:
	identifying a third item, of the plurality of items, having a third highest score;
	grouping, with the third item, other ones of the plurality of items that satisfy the grouping condition based on the characteristic information; and
listing the group of the plurality of items including the third item in the second display view.

16-17. (Canceled).

18. (Previously Presented) The method of claim 11, wherein the plurality of items comprise a plurality of loan applications, the method further comprising:
	displaying respective loan arranging entities of the loan arranging entities and submitters of the loan applications in the user interface in the first display view or in the second display view.
19. (Canceled).

20. (Currently Amended) A non-transitory computer-readable medium storing instructions that are executable by one or more processors to perform operations comprising: 
	building a predictive model utilizing a machine-learning system trained using the respective probabilities of an entity completing an action for each of a plurality of items;
	determining scores of the plurality of items based on the respective probabilities of the entity completing the action for each of the plurality of items;
	generating a first display view to a user on a user interface of one or more interfaces, the first display view listing the plurality of items that are sorted by the scores;
	identifying a first and a second item of the plurality of items respectively having highest and next highest scores;
	grouping, with each of the first and second items, other ones of the plurality of items that satisfy a grouping condition based on characteristic information of the plurality of items; 
	generating a second display view to the user on the user interface of the one or more interfaces, the second display view listing the groups of items including the first and second items that are sorted based on the scores of the first and second items;
	listing, in each of the groups, ones of the items sorted by the scores, in the second display view; and
	limiting the number of the listed items in each of the groups to be within a threshold value,
	wherein the plurality of items comprise a plurality of loan applications and the first and second items are first and second loan applications, and the grouping further comprises:
		identifying loan arranging entities of the plurality of loan applications,
		identifying submitters of the plurality of loan applications; and
		grouping, with each of the first and second loan application, the ones of the plurality of loan applications corresponding to the same submitter,
wherein the loan arranging entities are automobile dealerships, and the submitters are persons associated with the automobile dealerships, [[and]]
	wherein the machine-learning system comprises a gradient boosting machine that uses a machine-learning technique for regression and data classification,
	wherein the gradient boosting machine is configured to produce the predictive model as an ensemble of predictive models which include decision trees for predicting the probabilities of the loan arranging entity funding the plurality of loan applications without proactive engagement of a user working for the loan arranging entity completing the action, and
	wherein the machine-learning system is further configured to produce the predictive model using at least one of logistic regression, naive Bayes, neural networks, support vector machines, or random forests.

21-26. (Canceled).


Allowable Subject Matter
Claims 1-3, 5, 8, 11-13, 15, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. Rather, when viewing the additional elements as a combination, the claimed invention includes the use of gradient boosting machine for regression and data classification, to produce the predictive model and predicting the probabilities of the loan arranging entity funding the plurality of loan applications without proactive engagement of a user working for the loan arranging entity completing the action, and where the predictive model using at least one of logistic regression, naive Bayes, neural networks, support vector machines, or random forests. Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to use the loan arranger as a data point in the lending analytical process. As such, the rejection under 35 U.S.C. 101 is withdrawn.  

Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  
As recited in the claims, claim specific elements of:
“identifying submitters of the plurality of loan applications; and grouping, with each of the first and second loan application, the ones of the plurality of loan applications corresponding to the same submitter” (emphasis examiner’s); and 
“machine-learning system comprises a gradient boosting machine that uses a machine-learning technique for regression and data classification, wherein the gradient boosting machine is configured to produce the predictive model as an ensemble of predictive models which include decision trees for predicting the probabilities of the loan arranging entity funding the plurality of loan applications without proactive engagement of a user working for the loan arranging entity completing the action, and wherein the machine-learning system is further configured to produce the predictive model using at least one of logistic regression, naive Bayes, neural networks, support vector machines, or random forests” (emphasis examiner’s).  The prior art of record, Chang (20180075175) teaches a method of developing an accurate analytical model by using a large input data set, including precisely selecting the input data set to be used to develop the analytical model and precisely formatting the data set such that the analytical model can be used for a particular purpose.  However, Chang does not teach or suggest specific using the loan arranger as a data point in the lending analytical process AND using gradient boosting machine for regression and data classification, to produce the predictive model and predicting the probabilities of the loan arranging entity funding the plurality of loan applications without proactive engagement of a user working for the loan arranging entity completing the action, and where the predictive model using at least one of logistic regression, naive Bayes, neural networks, support vector machines, or random forests. 
Lee (20120323760) teaches method of identifying and classifying the various probability of possible loan behavior in financial analysis.  Nagatomo (20080102868) teaches a system capable of giving the user the ability to switch display to customize to user’s needs.  Natekin, Alexey (Gradient boosting machines, a tutorial, https://www.frontiersin.org/articles/10.3389/fnbot.2013.00021/full, Dec 4, 2013) teaches using the Gradient Boosting Machines, a machine learning technique, to customize application for specific business needs.  Chang, Lee, Nagatomo, and Natekin – alone or in combination – do not disclose the use of the loan arranger as a data point in the lending analytical process. 
Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698